Citation Nr: 0007443	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-20 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for tinnitus, transient 
ischemic attacks, dementia and seizure disorder.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from June 1941 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  Initially, the Board notes that the veteran has 
been declared incompetent for VA purposes and that his wife 
has been designated as the payee and is the appellant in this 
appeal.

The Board also notes that the July 1998 notice of 
disagreement contains the mistaken impression that the June 
1998 rating decision denied service connection for a back 
disability, an ulcer disability, and a nervous condition.  
The June 1998 rating decision denied a rating in excess of 10 
percent for the service-connected right ear hearing loss 
(which was not appealed) and denied service connection for 
tinnitus.  Service connection for back and ulcer disabilities 
was denied in a rating decision dated in June 1947, which was 
not appealed and became final.  Therefore, the Board believes 
that the recent statements claiming service connection for 
back and ulcer disabilities should be construed as requests 
to reopen the previously denied claims.  Accordingly, these 
issues are referred to the RO for appropriate action.  

The issue of entitlement to service connection for a nervous 
condition was not raised by or on behalf of the veteran prior 
to the July 1998 notice of disagreement. Service connection 
for a nervous condition and heart disability was denied in a 
rating decision dated in February 1999.  A notice of 
disagreement was submitted in March 1999 and a statement of 
the case was issued in August 1999.  The cover letter sent 
with the statement of the case informed the appellant of the 
requirement that a substantive appeal be submitted if she 
desired appellate review with respect to these new issues.  
No subsequent correspondence has been received from the 
appellant or the representative.  Therefore, the Board has 
concluded that the appellant is not currently seeking 
appellate review with respect to these issues.


FINDINGS OF FACT

1.  The claims for service connection for tinnitus, transient 
ischemic attacks (TIAs), dementia, and seizure disorder are 
not plausible.

2.  The claims currently on appeal do not involve a question 
of medical complexity or controversy.


CONCLUSIONS OF LAW

1.  The claims for service connection for tinnitus, TIAs, 
dementia, and seizure disorder are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  An independent medical expert's opinion is not warranted.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is contended that service connection is warranted for the 
disabilities at issue because they were caused by service 
head trauma.

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service incurrence of organic disease of the nervous system, 
epilepsy, arteriosclerosis or brain hemorrhage or thrombosis 
may be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999). 

Service connection may be granted for any disease diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

However, as a preliminary matter, the Board must determine 
whether the veteran has submitted evidence of well-grounded 
claims.  38 U.S.C.A. § 5107(a).  If he has not, his claims 
must fail, and VA is not obligated to assist the veteran in 
their development.  38 U.S.C.A. § 5107(a); Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

The initial burden is on a claimant to produce evidence that 
a claim is well grounded.  38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The quality and quantity of evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit at 92-93.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Id.  There can be no 
valid claim without competent evidence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

For a direct service connection claim to be well grounded, 
there generally must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Anderson v. Brown, 9 Vet. App. 542, 545 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

The service medical records show that in April 1942, the 
veteran sustained an intra-cranial injury; however, service 
medical records, including the report of the veteran's 
November 1946 examination for separation, are negative for 
evidence of tinnitus, TIAs, dementia, or a seizure disorder.  
Although the post-service medical evidence of record shows 
that the veteran has TIAs, dementia and seizure disorder, 
there is no indication in this medical evidence that any of 
the disorders were present in service or until many years 
thereafter or that any of the disorders are etiologically 
related to service head trauma or otherwise etiologically 
related to service.  

Moreover, the report of a July 1997 VA psychiatric 
examination reflects that the veteran was found to have 
senile dementia, TIAs, and seizure disorder which the 
examiner believed were unrelated to the veteran's military 
service. 

The evidence of a nexus between service and the current TIAs, 
dementia, and seizure disorder is limited to the lay 
assertions made by and on behalf of the veteran.  Laypersons 
are not qualified to furnish an opinion concerning medical 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Board must conclude that these claims are 
not well grounded.

In regard to the claim of entitlement to service connection 
for tinnitus, the Board notes that an April 1998 VA audiology 
examination report shows that the veteran's wife reported 
that the veteran complained of ringing in his ears from 1994 
through 1997 and thereafter no longer complained of tinnitus.  
However, tinnitus was not diagnosed on this VA examination or 
on VA audiological examination in April 1997.  Moreover, 
there is no other medical evidence showing that the veteran 
has been found to have tinnitus.  The evidence of tinnitus is 
limited to the lay assertions made by and on behalf of the 
veteran.  Laypersons are not qualified to render a medical 
diagnosis.  Id.  Therefore, the Board must also conclude that 
this claim is not well grounded.

Finally, the Board notes that since the claims are not well 
grounded, VA has no duty to assist the veteran in the 
development of these claims.  See 38 U.S.C.A. § 5107(a); 
Murphy, at 81-82.  Moreover, a complex or controversial 
medical question warranting an opinion from an independent 
medical expert has not been presented.  38 U.S.C.A. § 7109; 
38 C.F.R. § 20.901(d).


ORDER

Service connection for tinnitus, TIAs, dementia, and seizure 
disorder is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

